Exhibit 99.1 Media Contact: Mary Kuramoto Medpace Holdings, Inc. 513.579.9911 x12523 m.kuramoto@medpace.com Investor Contact: investor@medpace.com FOR IMMEDIATE RELEASE Medpace Holdings, Inc. Reports Second Quarter 2017 Results • Net service revenue of $94.6 million in the second quarter increased 2.1% from net service revenue of $92.6 million for the comparable prior-year period, representing a backlog conversion rate of 19.5%. • Net new business awards totaled $105.4 million in the second quarter, representing a decline of 5.7% from net new business awards of $111.7 million for the comparable prior-year period; second quarter 2017 net book-to-bill ratio was 1.11x. • Second quarter 2017 GAAP net income was $9.6 million, or $0.23 per diluted share, versus a GAAP net income of $5.0 million, or $0.15 per diluted share, for the comparable prior-year period. Net income margin was 10.1% and 5.4% for the second quarter of 2017 and 2016, respectively. • Adjusted EBITDA was $26.8 million, a decrease of 12.7% versus the comparable prior-year period, resulting in an Adjusted EBITDA margin of 28.3% for the second quarter of 2017. • Adjusted Net Income was $15.5 million, or $0.38 per diluted share, an increase of 5.0% from the comparable prior-year period.
